Dismiss and Opinion Filed March 21, 2014




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01503-CV

                               PERRY R. COX, Appellant
                                         V.
                          TUSCANY AT WILSON CREEK, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Collin County, Texas
                            Trial Court Cause No. 002-02390-2012

                               MEMORANDUM OPINION
                   Before Chief Justice Wright, Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
        Appellant’s brief in this case is overdue. By postcard dated June 21, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




121503F.P05
                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

PERRY R. COX, Appellant                        On Appeal from the County Court at Law
                                               No. 2, Collin County, Texas
No. 05-12-01503-CV          V.                 Trial Court Cause No. 002-02390-2012.
                                               Opinion delivered by Chief Justice Wright.
TUSCANY AT WILSON CREEK, Appellee              Justices Lang-Miers and Brown
                                               participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee TUSCANY AT WILSON CREEK recover its costs of this
appeal from appellant PERRY R. COX.


Judgment entered March 21, 2014




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




121503.dis.apt.br.op.docx                –2–